DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-20 of U.S. Patent No. 10,227,735. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a method for treating a joint in a pavement comprising applying a hardener/densifier and applying a silane, siloxane and/or silicone coating.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priest et al. (5,814,693) (“Priest”)

Regarding claim 1, Priest teaches a method for treating a joint in pavement (Column 5, Lines 6-7), comprising: applying a hardener/densifier to a joint in pavement (Column 3, Line 35-40); and applying a coating to the joint, the coating comprising: a silane (Column 3, Lines 55-60), a siloxane, and/or a silicone.

Regarding claim 3, Priest teaches applying the coating comprises applying the coating while applying the hardener/densifier (the hardener is a composition including the silane coating). 

Regarding claim 4, Priest teaches applying the hardener/densifier and applying the coating comprise applying a compound including the hardener/densifier and the coating. 


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones el al. (6,454,632) (“Jones”).

Regarding claim 12, Jones teaches a composition, comprising: a hardener/densifier; and a silane dispersed throughout the hardener/densifier (Column 2, Lines 50-56).

Regarding claim 13, Jones teaches the silane solids comprise emulsified silane (compound).

Regarding claim 14, Jones teaches the silane comprises a solvent-based silane (Claim 2) or a neat silane.


Claim(s) 15, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenup et al. (2,339,556) (“Greenup”)

Regarding claim 15, Greenup teaches a method for protecting a joint in pavement, comprising: providing a seal (3) in a joint in pavement; and applying a hardener/densifier (water glass; page 2, column 2, lines 3-15) to the joint and to the seal in the joint.




Regarding claim 19, Greenup teaches providing the joint comprises introducing the seal (3) into the joint.  

Regarding claim 20, Greenup teaches applying the hardener densifier to pavement surfaces located adjacent to the joint.

Claims 2, and 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (5,814,693) (“Priest”) in view of Turner (2012/0015199).

Regarding claim 2, Priest fails to teach applying the coating comprises applying the coating after applying the hardener/densifier.  Turner teaches a concrete coating with a first sealer having a hardener and a second sealer comprising a silane coating that is applied after the first sealer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the silane compound of Priest in first and second parts as taught by Turner as it is obvious to use a known technique to improve similar devices in the same way.
Regarding claim 7, Priest teaches the invention as described above but fails to teach cleaning the joint. Turner teaches a method for treating concrete with a coating including cleaning the surface. It would have been obvious to one of ordinary skill in the .
Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (5,814,693) (“Priest”) in view of Turner (2012/0015199).

Regarding claim 5, Priest fails to teach applying the coating comprises applying the hardener/densifier after applying the coating, however, since there is no criticality in the specification for applying the hardener after applying the coating since applicant states that they can be applied in any order, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the hardener after the coating of Priest as it would have been obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (5,814,693) (“Priest”) in view of Turner (2012/0015199) and in further view of Emmons (2014/0099874).
Regarding claim 8, Priest as modified by Turner teaches the invention as described above but fails to teach cleaning the joint with the hardener. Emmons teaches a method for treating a pavement joint including cleaning the joint by removing seal material (pore clogging material), directing pressurized liquid in the joint. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dean the joint of Priest taught by Emmons to achieve a tight bond of the hardener and seal with the joint.  Although Emmons fails to explicitly teach the pressurized liquid is a hardener/densifier, the examiner takes official notice that it is old and well known to use any type of liquid under pressure to clean a surface and it would have been obvious to use the hardener/densifier of Priest under pressure to clean the surface to streamline the coating process.
Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (5,814,693) (“Priest”) in view of Jones et al. (6,454,632) (“Jones”).

In re Leshin, 125 USPQ 416.

Claims 9-11, 17-18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenup et al. (2,339,556) (“Greenup”) in view of Jones et al. (6,454,632) (“Jones”).

Regarding claim 9, Greenup teaches a pavement joint, comprising: a first pavement element (1) including a first pavement surface and a first end surface, the first end surface defining a first joint surface (3); a second pavement element (2)  including a second pavement surface and a second end surface, the second end surface defining a second joint surface; a reaction product of a hardener/densifier (water glass) and concrete on the first joint surface and the second joint surface.  Greenup fails to teach a silane coating.  Jones teaches applying a silane coating to a concrete structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date 

Regarding claim 10, Greenup as modified by Jones teaches applying a coating comprising a metal siliconate (Column 5, Lines 15-35).

Regarding claim 11, Greenup as modified by Jones teaches a seal (3) between the first pavement element and the second pavement element. 

Regarding claim 17, Greenup teaches forming the seal in the joint  but faisl to teach a protective coating.  Jones teaches applying a silane coating to a concrete structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a silane coating on the concrete joint of Greenup as taught by Jones to protect the concrete from weathering.

Regarding claim 18, Greenup as modified by Jones teaches forming the seal in the joint further includes applying a hardener/densifier to the opposed surface of the joint and/or to a protective coating on the opposed surfaces of the joint.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        June 3, 2021